ITEMID: 001-75731
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MAGURA v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1946 and lives in Košice.
5. On 22 October 1997 the applicant’s employer sent him a notice of termination of his employment with immediate effect for an alleged serious breach of work discipline.
6. On 9 January 1998 the applicant challenged his dismissal before the Košice II District Court (Okresný súd).
7. On 25 November 1998 the District Court decided the case and on 27 May 1999 the Košice Regional Court (Krajský súd) quashed its judgment on appeal. The case was remitted to the District Court for reexamination.
8. On 9 February 2000 the District Court decided the case again and on 22 June 2000 the Regional Court again quashed its judgment on appeal. It was held that the District Court had failed to establish the relevant facts adequately and that its conclusions were therefore premature. The case was remitted to it for reexamination.
9. On 29 September 2000 the District Court judge in charge of the lawsuit requested that the Regional Court remove her from the case as she felt biased as a result of the applicant’s written submission of 25 March 2000 in which he had expressed doubts as to her impartiality in a gross and offensive manner.
10. On 30 November 2000 the Regional Court disqualified the above District Court judge from dealing with the case and on 11 January 2001 it was assigned to a new judge. As the second judge later ceased to be a judge, on 8 January 2002 the case was assigned to a third judge.
11. On 2 December 2002 the applicant extended his action by claiming also compensation in respect of wages lost as a consequence of his dismissal.
12. On 6 March 2003 the District Court ruled that the applicant’s claim for lost wages necessitated the taking of further evidence and ruled that it would be determined in a separate set of proceedings which was later opened under a new file number (see below). At the same time, the District Court ruled that the termination of the applicant’s employment was void.
13. On 22 October 2003 the Regional Court upheld the judgment of 6 March 2003 on the defendant’s appeal. No further appeal was available and the ruling concerning the validity of the applicant’s dismissal became final and binding on 18 December 2003.
14. In the above part of the proceedings the District Court held 8 hearings whereas the Regional Court held 3.
15. On 30 April 2003 the applicant supplemented his claim for lost wages.
16. The District Court heard the case on 2 June and 27 June 2005. Following the latter hearing, on the same day, it dismissed the claim.
17. On 15 August 2005 the applicant challenged the judgment of 27 June 2005 by an appeal which is still pending.
18. On 6 March 2002 the applicant lodged a complaint about the length of his proceedings with the Constitutional Court (Ústavný súd) under Article 127 of the Constitution, as in force from 1 January 2002. He sought an order that the District Court proceed with his action and pay him 200,000 Slovakian korunas (SKK) by way of just satisfaction in respect of his nonpecuniary damage.
19. On 27 March 2002 the Constitutional Court declared the complaint admissible.
20. On 15 October 2002 the Constitutional Court found that in the proceedings concerning the validity of the applicant’s dismissal the District Court had violated his right under Article 48 § 2 of the Constitution to a hearing “without unjustified delay”, and his right under Article 6 § 1 of the Convention to a hearing “within a reasonable time”. It found that the subjectmatter of the proceedings was not of a particular complexity; that the applicant’s conduct had been active and cooperative; and that there was an unjustified period of inactivity on the part of the District Court from 10 January 2001 to 23 September 2002. The Constitutional Court ordered that the District Court proceed with the matter without delays and pay the applicant SKK 15,000 by way of just satisfaction for his nonpecuniary damage only and that it did not have the function of affording redress in respect of possible pecuniary damage.
21. On 28 April 2005 the applicant lodged a fresh constitutional complaint. He completed it on 30 May 2005 in that he contested unjustified delays in the proceedings concerning the validity of the termination of his employment and the lost wages and claimed SKK 50,000 in compensation for his nonpecuniary damage.
22. On 29 June 2005 the Constitutional Court declared the complaint admissible, having interpreted it as being aimed at the part of the proceedings after 2 December 2002, which concerned the claim for lost wages.
23. On 5 October 2005 the Constitutional Court found that in the given part of the proceedings the District Court had violated the applicant’s right to a hearing “without unjustified delay” and “within a reasonable time”. The Constitutional Court ordered that the District Court proceed with the matter without delays and awarded the applicant SKK 20,000 in just satisfaction for his nonpecuniary damage. The applicant was also awarded the reimbursement of his legal costs.
In the Constitutional Court’s view the matter was not legally or factually complex and no delays were imputable to the applicant. However, the District Court was inactive without any justification between 25 November 2003 and 6 April 2005.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
